Citation Nr: 1718890	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-23  840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include unspecified depressive disorder, anxiety, and insomnia.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an increased disability rating in excess of 30 percent for service-connected muscle tension headaches.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to an increased disability rating in excess of 10 percent for service-connected bunionectomy, right foot.

8.  Entitlement to an increased disability rating in excess of 10 percent for service-connected status-post bunionectomy, left foot.

9.  Entitlement to a compensable disability rating for service-connected hypertension.

10.  Entitlement to a compensable disability rating for service-connected deviated nasal septum.  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel 


INTRODUCTION

The Veteran has active duty service in the United States Navy from September 1983 to September 1987, with additional time served in the Naval Reserve Unit and the United States Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from October 2014 and April 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing was prepared and added to the record.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons, 23 Vet. App. at 5. The Board notes that the Veteran has been diagnosed with an unspecified depressive disorder during his VA examination, but he has also complained of symptoms of anxiety and insomnia. In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, anxiety, and insomnia.

The issue of entitlement to service connection for bilateral lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's acquired psychiatric disorder is related to active duty service or to another service-connected disability.  

2.  The Veteran's service-connected degenerative disc disease of the lumbar spine manifested with forward flexion greater than 60 degrees, with no muscle spasm, guarding, abnormal gait, or vertebral body fractures with loss of 50 percent or more of the height.

3.  The Veteran's service-connected degenerative disc disease of the cervical spine manifested with slight limitation of motion; forward flexion of the cervical spine was not limited to 30 degrees or less nor was there a combined range of motion of the cervical spine of 170 degrees or less, and the disability did not manifest with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4.  The Veteran's service-connected muscle tension headaches are not shown to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.

6.  At the December 2015 hearing, the Veteran withdrew his claims for an increased disability rating in excess of 10 percent for service-connected bunionectomy, right foot; an increased disability rating in excess of 10 percent for service-connected residuals of bunionectomy, left foot; a compensable disability rating for service-connected deviated nasal septum; and entitlement to a compensable disability rating for service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 
 
2.  The criteria for an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

4.  The criteria for an increased disability rating in excess of 30 percent rating for the Veteran's service-connected muscle tension headaches have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.2, 4.124a, Diagnostic Code 8100 (2016).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (2016).

6.  The criteria for withdrawal of the Veteran's substantive appeal on the claims for an increased disability rating in excess of 10 percent for service-connected bunionectomy, right foot; an increased disability rating in excess of 10 percent for service-connected residuals of bunionectomy, left foot; a compensable disability rating for service-connected deviated nasal septum; and entitlement to a compensable disability rating for service-connected hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the December 2015 hearing before the undersigned VLJ the Veteran through counsel withdrew from consideration the issues of claims for an increased disability rating in excess of 10 percent for service-connected bunionectomy, right foot; an increased disability rating in excess of 10 percent for service-connected residuals of bunionectomy, left foot; a compensable disability rating for service-connected deviated nasal septum; and entitlement to a compensable disability rating for service-connected hypertension on the record at the hearing.  As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a mental health disability as a result of his service-connected disabilities.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with an unspecified depressive disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to another service-connected disability.

Service treatment records show no evidence of symptoms of or treatment for a mental health disability.  The Veteran has never asserted that he developed a mental health disability during service; he testified through counsel at the hearing that his service-connected sleep apnea causes his depression.  As there is no evidence that the Veteran developed a mental health disability in service, the question is whether this disability was caused or aggravated by one of his other service-connected disabilities.  

As it pertains to a nexus between the Veteran's acquired psychiatric disorder and a service-connected disability, the sum of the evidence is negative to the Veteran's claim.  In September 2014, the Veteran's file was reviewed by a VA examiner, at which time he was diagnosed with an unspecified depressive disorder that caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The VA examiner reviewed the Veteran's treatment file and his complaints of mental health symptoms as they related to his work and financial stressors.  The Veteran was noted to have poor sleep and appetite, a depressed mood, and anxiety symptoms.  The VA examiner opined that the Veteran's diagnosis of unspecified depressive disorder was less likely as not caused by or a result of service-connected sleep apnea, deviated nasal septum, or back and feet conditions.  In making this determination the VA examiner indicated that the Veteran's onset of depression was related to occupational problems, and that he had been diagnosed with low testosterone and hypothyroidism (not service connected) which have overlapping depression-like symptoms.  The VA examiner concluded that a link between sleep apnea, deviated nasal septum, back and feet conditions, and the Veteran's mental health symptoms could not be established.  

The evidence suggests that the Veteran's depression symptoms stem from his situational stressors, rather than from service or another service-connected disability.  There are indications that the Veteran denied having symptoms of depression in May 2012 and in March 2013, prior to being released from his job at VA.  As noted, there is no evidence of any mental health symptomatology during active duty service.  The only competent medical evidence discussing a nexus between the Veteran's mental health disability and service or a service-connected disability is negative to his claim.  The Veteran has provided no evidence to the contrary, other than his own assertions.  

While the Veteran believes that his current psychiatric disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current psychiatric disorder is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the totality of the evidence, the Board finds that the criteria have not been met for entitlement to service connection.  In making this determination the Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim that doctrine is not for application and therefore entitlement to service connection must be denied.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.   Degenerative disc disease of the lumbar spine.

The Veteran's degenerative disc disease is rated under Diagnostic Code 5242.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

Throughout the period on appeal, the Veteran's degenerative disc disease has been rated at 10 percent.  To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In September 2014 the Veteran first underwent VA examination in connection with his claim.  At the time he was diagnosed with degenerative arthritis of the spine, and he asserted that he received chiropractic adjustments of the spine every three weeks and that was the only treatment that helped his back pain.  During the physical examination the Veteran had lumbar spine forward flexion to 80 degrees with pain, and full extension and bilateral rotation to 30 degrees with no pain.  There was no change in range of motion on repetition.  The VA examiner noted that the Veteran had no objective evidence of functional loss, tenderness, atrophy, or muscle spasms.  The Veteran had normal reflexes and a negative straight leg raise test, and he was negative for ankyloses and intervertebral disc syndrome.  The VA examiner also noted that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

In February 2016 the Veteran again underwent VA examination in connection with his claim, and he reported that he had continuing back pain since service and that he had been seeing a chiropractor since 2004.  He asserted that on a good day his pain is a four or five on a pain scale of one to ten, but on a bad day his pain will range from eight to ten on the pain scale.  The Veteran reported that he used pain medication as needed but that he had never gone to a pain clinic; he also reported using a TENS unit for pain relief.  During the physical examination the Veteran had forward flexion to 75 degrees and forward flexion to 20 degrees.  His bilateral flexion and rotation was normal, and he had some spinal tenderness but no change in range of motion on repetition.  The Veteran exhibited muscle spasms but with no abnormal gait or spinal contour.  

More recently in March 2017 the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported that he had no new spinal injury or change in his condition; he asserted that he was taking Ibuprofen medication and using chiropractic adjustments.  On physical examination the Veteran had forward flexion to 90 degrees and full extension, bilateral rotation, and bilateral flexion to 30 degrees.  He had no change in range of motion on repetition and while he had muscle spasms they did not result in an abnormal gait or spinal contour.  He had no muscle atrophy and his reflexes are normal; he had no symptoms of radiculopathy, ankyloses, intervertebral disc syndrome.  The VA examiner referenced a spinal MRI from May 2016 that showed mild degenerative disc disease at L5-S1.  The VA examiner clarified at the end of the examination that there was no change between active and passive range of motion and no pain, fatigue, weakness, or incoordination was noted with weight bearing and nonweight bearing.  

In viewing the totality of the evidence during the appeal period, the Board finds that there is no evidence that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  His physical examinations show his thoracolumbar spine flexion at 75 degrees or higher, and while he did have some muscle spasms, the VA examiner indicated that these were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, there is no evidence of ankylosis in the spine.  As such, a 10 percent rating throughout the period on appeal is appropriate.  Treatment records from this period are consistent with this finding.  

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 10 percent at any time throughout the duration of the appeal.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert, 1 Vet App. 49.




B.  Degenerative disc disease of the cervical spine

The Veteran's degenerative disc disease of the cervical spine is rated under Diagnostic Code 5242 for intervertebral disc syndrome.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, warrants a 30 percent rating.  

Unfavorable ankylosis of the entire cervical spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

Throughout the period on appeal, the Veteran's degenerative disc disease of the cervical spine has been rated at 10 percent disabling.  To receive a higher disability rating, the evidence must show forward flexion of the cervical spine to 30 degrees or less; a combined range of motion of the cervical spine of 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In September 2014 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with degenerative arthritis of the spine.  He reported that he had chiropractic adjustments every three weeks which caused his neck to feel okay.  During the physical examination the Veteran had forward flexion to 45 degrees with no pain, and forward extension to 40 degrees with pain.  His bilateral flexion was to 45 degrees and his bilateral rotation was to 80 degrees with no pain.  He had no change in range of motion on repetition, and there was no objective evidence of functional loss, muscle spasms, or radiculopathy.  The Veteran had normal sensation in the extremities and there was no evidence of intervertebral disc syndrome.  

More recently in March 2017 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with degenerative disc disease of the cervical spine, and he reported having no new injuries or treatment modalities since the last VA examination.  He asserted that he continued to take Ibuprofen and that he saw a chiropractor for adjustments.  The Veteran had forward flexion and extension to 45 degrees, and his bilateral flexion was to 45 degrees.  His right lateral rotation was to 60 degrees and his left lateral rotation was to 50 degrees.  There was no pain on range of motion testing or change on repetition, and there was no evidence of guarding, muscle spasms, or ankylosis.  The VA examiner referenced a cervical spine MRI from May 2016 that showed multilevel degenerative disc disease with facet arthropathy.  At the end of the examination the VA examiner noted that there was no change between active and passive range of motion, and that there was no pain, fatigue, weakness, or incoordination with weight bearing versus nonweight bearing.  

The evidence during the period on appeal shows cervical spine forward flexion greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees.  In fact, he had full forward flexion in the cervical spine on both VA examinations.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In fact, the VA examiners specifically noted that the Veteran did not have muscle spasm or guarding.  As such, a rating in excess of 10 percent is not warranted when considering the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Additionally, as there are no additional neurological abnormalities shown during this period, and the disability did not result in incapacitating episodes of intervertebral disc syndrome, a separate or higher rating is not warranted when considering other provisions relevant to spinal disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107.
 
C. Muscle tension headaches

The Veteran's muscle tension headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic 8100.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate. 

Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing." Id. at 445.  

Throughout the period on appeal the Veteran's muscle tension headaches have been rated as 30 percent disabling.  Therefore, to warrant a higher disability rating the evidence must show very frequent, completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

In September 2014 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with headaches associated with cervical disc disease.  The Veteran asserted that his headaches were associated with his neck pain, and that the headaches were assuaged with neck adjustments by his chiropractor as well as Ibuprofen medication.  He indicated that his headaches usually resolved with this treatment.  The Veteran denied having additional non-headache symptoms associated with headaches such as an aura prior to the headache, and he indicated that his head pain occurred less than one time per day.  The VA examiner indicated that the Veteran did not have characteristic prostrating migraine attacks/non-migraine headache pain.  

More recently in March 2017 the Veteran had another VA examination in connection with his claim, and the Veteran reported that there had been no change in his headache symptoms or treatment modalities; he indicated that he continued to rely on Ibuprofen and chiropractic adjustments for his pain.  The Veteran indicated that his headaches caused a band-like pressure around the head and that he had pain relief within one hour of taking Ibuprofen.  However, he reported that his headache pain also caused eye pain and neck pain which caused him to have to rest.  He was diagnosed with tension headaches by history that were resolved with Ibuprofen as needed.  

The Board finds that the Veteran's muscle tension headaches are indicative of a 30 percent disability rating, but no higher.  Although the Veteran reported during his most recent VA examination in essence that his headaches are prostrating by saying that he needed to rest, this is not corroborated by the medical evidence showing that his headaches are prostrating.  Furthermore, the September 2014 VA examination specifically noted that his headaches are not prostrating.  The Board therefore finds that the evidence is insufficient to show that the Veteran's headaches are "completely prostrating."  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In addition, there is no evidence to show that they are productive of severe economic inadaptability.  In this regard, throughout much of the time on appeal the Veteran has been employed, albeit in a sheltered work environment.  There is no medical evidence indicating that his headaches alone significantly affect his employment.  Both VA examiners specifically determined that his headaches did not impact his ability to work.  

In summary, while the Veteran clearly has problems with headaches, the objective medical evidence is insufficient to show that the Veteran's headaches are of such frequency and severity to meet the criteria for a rating in excess of 30 percent under Diagnostic Code 8100.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent.  In this regard, it is important for the Veteran to understand that a 30 percent rating is a significant disability, indicating, very generally, a 30 percent decrease in the Veteran's functional capacity. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107.


Other Considerations

A. Extraschedular Rating

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  While the Veteran has complained of stiffness and a reduced range of motion in the back and neck and a band-like head pain requiring rest, such complaints are contemplated by the rating criteria and provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

B.  TDIU

The Veteran asserts that he is unemployable due to service-connected disabilities.  The Veteran testified through counsel at the hearing that he was employed with VA as a vocational rehabilitation counselor but because he was unable to meet the schedule requirements due to his headaches and other service-connected disabilities, he was eventually let go from the position.  He indicated that he has not worked full time since then.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In DeLuca, the Court held that all complaints of pain, fatigability, and other functional loss, shall be considered.  

The Veteran's current total combined rating for service-connected disabilities is 80 percent, as follows: sleep apnea associated with deviated nasal septum, rated as 50 percent disabling from October 3, 2008; muscle tension headaches associated with degenerative disc disease of the cervical spine, rated as 10 percent disabling from April 14, 2005, and rated as 30 percent disabling from January 30, 2008; degenerative disc disease of the cervical spine, rated as 10 percent disabling from April 14, 2005; status post bunionectomy, left foot, rated as 10 percent disabling from April 14, 2005; bunionectomy right foot, rated as 10 percent disabling from April 14, 2005; degenerative disc disease of the lumbar spine, rated as noncompensable from April 14, 2005, and rated as 10 percent disabling from October 17, 2005; hypertension, rated as noncompensable from April 14, 2005; and deviated nasal septum, rated as noncompensable from October 17, 2005.  The Veteran has had a combined disability rating of 40 percent as of April 14, 2005, and that combined disability rating increased to 60 percent on January 3, 2008, and raised again to 80 percent as of October 3, 2008.  Therefore, the Veteran has had an 80 percent disability rating throughout the duration of the appeal, and he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

The Veteran has an extended period of military service, and once he separated from service he eventually began training as a vocational rehabilitation specialist for VA.  He got his undergraduate degree and received high grades, and he was working on his Master's degree; during this time he served as an intern in a VA office for three years.  In October 2012 the Veteran reported that due to his sleep apnea he was not getting enough sleep, which was affecting his performance at work.  He continued to report sleeplessness in January 2013.  In November 2013 the Veteran was terminated from his position at VA; it appears as though he was in an internship and he was not retained as a permanent employee.  He filed a wrongful termination lawsuit.  During this time the Veteran was also working in real estate and started his own brokerage firm with his wife, but his business decreased with the financial collapse in 2008.  He continues to work in real estate but he indicated that he relies on his wife to do much of the work.

The Board finds that the combination of the Veteran's disabilities would preclude his ability to work.  The Veteran has sleep apnea and he has been prescribed a CPAP machine, but he is unable to wear it due to discomfort.  Even with the machine the Veteran asserted in early 2013 that he never gets enough sleep, and the evidence suggests that his lack of energy has affected his work performance.  The Veteran has mobility issues based on the combination of his musculoskeletal difficulties.  The Board notes that his gait is slightly altered due to his bilateral hallux valgus, and he reports continuous back and neck pain that is treated with chiroporactic adjustments.  The February 2016 VA examiner indicated that the Veteran would be limited in his ability to perform strenuous physical employment given his spinal and extremity pain.  He was advised to avoid climbing, bending, stooping, crawling, or prolonged standing and walking; the Veteran was also advised to change positions as needed.  The Veteran has carried a 30 percent disability rating for his headaches throughout the duration of the appeal, and these have caused prostrating attacks on occasion.  

In July 2008 the Veteran was referred for vocational rehabilitation because of the combination of his disabilities; the counselor noted that the Veteran's musculoskeletal disabilities precluded prolonged physical maneuvering, and it was noted that constant computer work would aggravate his neck and cause headaches.  He was determined to have an employment handicap.  Since 2008 the combination of his disabilities has not improved.  The Board finds that although no one disability is in of itself precluding employment, the disability combination would preclude him from obtaining substantial gainful employment.  This is evidenced by his attempt to work at VA and subsequent termination.  Although the Veteran has continued to work in real estate, he relies on his wife to do much of the work and he has asserted that he works up to ten hours per week in a sheltered work environment.  Despite the Veteran's education and work history, the Board finds that the combination of his disabilities would keep him from maintaining full time employment.

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The Board finds that the criteria for a TDIU have been met.  Without providing an opinion as to the effective date, the Board notes that the evidence indicates that the Veteran has not worked since full time since 2013.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that TDIU on a schedular basis is warranted.  

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in April 2014 for the claims pertaining to the Veteran's muscle tension headaches, degenerative disc disease of the cervical and lumbar spine, acquired psychiatric disorder, and TDIU.  The issue of entitlement to service connection for bilateral lower extremity radiculopathy was filed with Form 21-526EZ as a Fully Developed Claim in October 2015.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include unspecified depressive disorder, anxiety, and insomnia is denied.

Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is denied.

Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine is denied.

Entitlement to an increased disability rating in excess of 30 percent for service-connected muscle tension headaches is denied.  

Entitlement to a TDIU is granted.

Entitlement to an increased disability rating in excess of 10 percent for service-connected bunionectomy, right foot is dismissed.

Entitlement to an increased disability rating in excess of 10 percent for service-connected status-post bunionectomy, left foot is dismissed.

Entitlement to a compensable disability rating for service-connected hypertension is dismissed.

Entitlement to a compensable disability rating for service-connected deviated nasal septum is dismissed.  


REMAND

The Veteran essentially contends that he developed lower extremity radiculopathy as a result of his service-connected cervical spine disability and lumbar spine disability.  The Board notes that the Veteran has been diagnosed during the course of the appeal with lumbar radiculopathy by his chiropractor.  Service treatment records show no evidence of treatment for, or a diagnosis of radiculopathy of the lower extremities.  Given that there is no evidence of an in-service event or injury for bilateral lower extremity radiculopathy, the question becomes whether his radiculopathy is related to another service-connected disability.  

As it pertains to a nexus between the Veteran's bilateral radiculopathy of the lower extremities, there is conflicting evidence.  In February 2016 the Veteran underwent VA examination in connection with his claim, and at the time the Veteran reported having lumbar spine pain that radiated to his legs.  The VA examiner concluded that the Veteran had radicular symptoms but that the VA examination was negative for radicular signs; the VA examiner recommended nerve conduction study testing.  He was unable to make an opinion pertaining to service connection for radiculopathy without resorting to speculation, indicating nerve conduction study testing was outside of their normal testing.  

In May 2016 the Veteran's chiropractor submitted an opinion indicating that he had reviewed the Veteran's file and found that the Veteran's lumbar radiculopathy was most likely caused by or the result of his service-connected disabilities, although no rationale was provided.  The Board finds that because there are conflicting opinions and because the VA examiner was unable to make a definitive opinion without nerve conduction study testing, the Board finds that additional development is required.  On remand, the Veteran should be scheduled for EMG nerve conduction study testing to determine if he has objective evidence of radiculopathy.  Once this testing is complete, the VA examiner should make an opinion as to whether the Veteran's radiculopathy is related to his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the TDIU finding, the Veteran with his lawyer may wish to consider withdrawl of the claim, in writing, but this is their decision. 

(Please note that this case has been advanced on the Board's docket).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.   Once all records have been obtained, schedule the Veteran for a VA examination to determine the nature of any current radiculopathy, and to obtain an opinion as to whether such is possibly related to service or to another service-connected disability.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported, to include EMG nerve conduction study testing or other radiculopathy testing.

For any diagnosed radiculopathy disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service or to one of his service-connected disabilities.  

A rationale for all opinions expressed should be provided. 

3.  Then, readjudicate the Veteran's claim for entitlement to service connection for bilateral lower extremity radiculopathy.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


